Citation Nr: 1205712	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO. 09-41 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected tinnitus of the left ear with disequilibrium.



REPRESENTATION

Appellant represented by:	James A. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision of which the Veteran was provided notice in March 1999, by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

An October 2008 Order of the United States Court of Appeals for Veterans Claims (Court) granted an October 2008 Joint Motion for Partial Remand, which vacated the June 2007 Board action in this matter to the extent that it failed to address the issue of entitlement to an evaluation in excess of 10 percent for service-connected tinnitus with disequilibrium. 

According to the October 2008 Joint Motion, the Board failed to consider whether the issue of entitlement to a rating in excess of 10 percent for service-connected tinnitus of the left ear with disequilibrium is a pending claim, as a March 1999 RO decision denied increased ratings for bilateral hearing loss and tinnitus and denied service connection for PTSD, Meniere's syndrome, migraine headaches, and residuals of a left eye injury. 

As discussed in the Board's March 2009 remand of this mater, the Veteran's March 1999 statement, which discussed dizziness, is considered by the Board to be a Notice of Disagreement to the March 1999 rating decision, including the denial of an increased rating for service-connected tinnitus of the left ear with disequilibrium and the denial of service connection for PTSD. In his March 1999 letter, the Veteran essentially argued that the denial of the benefits sought was not supportable on the basis that he had failed to report for VA examinations, as he had not been notified of the scheduling of such examinations. 

After remand of the matter in March 2009, a statement of the case was issued in October 2009, and a timely VA Form 9 was received in November 2009, conferring jurisdiction of this matter upon the Board. See 38 U.S.C.A. §§ 7104, 7105. 

The appeal is REMANDED to the RO. VA will notify the appellant if further action is required.


REMAND

The Board does not have adequate information or expertise to determine the nature and extent of symptoms of the Veteran's service-connected tinnitus of the left ear with disequilibrium. A VA examination must be scheduled in connection with the current claim for a rating in excess of 10 percent for Veteran's service-connected tinnitus with disequilibrium, as none has been conducted. 38 U.S.C.A. § 5103A(d). This must include a retrospective medical opinion as to the nature and severity of the condition from 1997 forward. See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

As the disability picture for the Veteran's left ear tinnitus with disequilibrium is an unusual one, and the rating criteria for tinnitus do not contemplate the Veteran's symptoms of disequilibrium, the case must be referred to the Director, Compensation and Pension, for extraschedular consideration. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Additionally, the RO/AMC must seek to obtain any additional records of treatment that are potentially relevant to his claim. See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his tinnitus with disequilibrium for the period from 1997 through the present time but which may not have been received by the RO. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant treatment records from each health care provider the Veteran identifies. 

(b) The records sought must include records of hospitalization at Kings Highway Hospital for severe vertigo, with a diagnosis of Meniere's disease, as referenced in an October 1997 letter from A. Greenberg, M.D., F.A.C.C.

(c) The records sought must include all relevant records of VA treatment from October 1997 that have not been previously obtained, including any additional records of examination or work-up for dizziness beginning in October 2009 and November 2009.

(d) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2. Schedule the Veteran for a VA examination and opinion from an appropriate PHYSICIAN specializing in disorders of the ear or in neurological disorders, AND ANY OTHER PHYSICIAN DEEMED APPROPRIATE BY A REFERRING VA EXAMINER, for an examination and an opinion as to the nature and extent of the Veteran's tinnitus with disequilibrium from 1997 forward.

The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner must be referred to the following records of treatment and examination:

(i) An extensive February 1983 VA examination report, which was the basis for a grant of service connection for tinnitus with disequilibrium.

(ii) An October 1997 letter from A. Saul Greenberg, M.D., stating that the Veteran was hospitalized at Kings Highway Hospital with severe vertigo, was diagnosed with Meniere's disease, and could return to work later that month.

(iii) A February 2006 VA neurological consultation that includes an impression of history of vertigo/dizziness unlikely to be neurological in origin.

(iv) October 2009 and November 2009 records of VA treatment for evaluation of the etiology of the Veteran's disequilibrium.

(d) The examiner will take a complete history from the Veteran as to the nature, severity and progression of his service-connected tinnitus with disequilibrium.

(e) If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

(f) The examiner must provide an opinion as to the nature, extent and progression of the Veteran's service-connected tinnitus with disequilibrium from 1997 forward.

(g) The examiner must provide opinions as to the extent to which the Veteran's tinnitus with disequilibrium has affected his (i) social and occupational functioning, (ii) ordinary activities of daily life, and (iii) activities of daily living (ADLs).

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issue on appeal. 

(a) Readjudication must include consideration of 38 C.F.R. § 4.87, Diagnostic Code 6204 (Peripheral vestibular disorders); and the ruling in Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that service connection for distinct disabilities resulting from the same injury could be established so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition); see also 38 C.F.R. § 4.14 (in assigning an appropriate rating, the evaluation of the same disability under various diagnoses is to be avoided). See October 2008 Joint Motion for Partial Remand; March 2009 Board remand; letter from Veteran's attorney-representative dated in October 2009; addendum to VA Form 9 received in October 2009.

(b) Readjudication must include referring this matter to the Director, Compensation and Pension, for extraschedular consideration, as the Veteran's disequilibrium that has been associated with his tinnitus presents an unusual disability picture and is not contemplated by the rating criteria for tinnitus.

(c) If the benefit sought remains denied, provide the appellant and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



